On the Merits.
The defendant, Dr. Waldemar Bille, was sued as indorser on the several promissory notes sued on and involved in this litigation. In the different petitions of the plaintiffs it is not alleged that notice of dishonor of said notes and protest of said notes had been given him. Plaintiffs contended and still contend that the allegations therein contained that the notes had been “duly protested” was sufficient to enable them to prove notice of dishonor. The judge of division C was not of that opinion, and nonsuited the plaintiffs in each of the three cases before him. On appeal to the Court of Appeal for the parish of Orleans from these decisions each judgment appealed from was reversed, and judg*711ment was rendered in' each of these three suits in favor of the plaintiffs against Dr. W. Bille, as prayed for in plaintiff’s petition. These three judgments have been brought before this court on a writ of review. We are of the opinion that the judgment of the Court of Appeal for the parish of Orleans in each of the three cases appealed to it from division C of the First city court, in the suits Nos. 4,-206, 4,207, and 4,208 of the said Court of Appeal, is erroneous, and should be annulled, avoided, and reversed. The demand of payment of a note from the maker and a protest thereof is only one of several acts which are required to be done by its holder in order to hold an indorser thereon. Notice of the dishon- or of a note to the indorser is an act separate and distinct from demand and protest. A waiver of demand and protest is not a waiver of notice of dishonor. The indorser to be held, must be notified of dishonor. Plaintiff’s petition must allege either that notice of dishonor was given or that it was waived. Wall v. Bry, 1 La. Ann. 312; Bird v. Le Blanc, 6 La. Ann. 470; Ball v. Greaud, 14 La. Ann. 305, 74 Am. Dec. 431. The judgment of division C of the First city court rendered in each of these cases, appealed from to the Court of Appeal, and so reversed, was correct, and should be affirmed. We think the requirement of the situation is met by throwing all the cases out of the two courts.
For the reasons herein assigned, it is hereby ordered, adjudged, and decreed that the judgments of the Court of Appeal for the parish of Orleans, rendered in the suits bearing the numbers 4,206, 4,207, and 4,208 on the docket of that court, and being appeals to that court from the judgments appealed to it from division C of the First city court, be, and the same are, hereby annulled, avoided, and reversed, and it is further ordered, adjudged, and decreed that the judgments of division C of the First city court, so reversed in the Court of Appeal on appeal to it, be, and they are, hereby affirmed; costs in this court and of the Court of Appeal to he paid by the plaintiffs.